            Case 1:19-cv-11306-GAO Document 6 Filed 06/12/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
_________________________________________
                                          )
KEVIN NARDI,                              )
                                          )
      Plaintiff,                          )
                                          )   C.A. No.
VS.                                       )
                                          )
SAFARILAND, LLC,                          )
                                          )
      Defendant.                          )
_________________________________________ )

            SAFARILAND, LLC’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Safariland, LLC

(Safariland) states the following:

       1.      Safariland is a Delaware limited liability company;

       2.      Safariland has one member, Maui Acquisition Corp.; and
            Case 1:19-cv-11306-GAO Document 6 Filed 06/12/19 Page 2 of 2



       3.      No publicly owned corporation owns ten percent (10%) or more of Maui

               Acquisition Corp.’s stock.



Dated: June 12, 2019
                                      SAFARILAND, LLC

                                      By its Attorneys,

                                      CAMPBELL CONROY & O’NEIL, P.C.

                                      /s/ Jacob J. Lantry
                                      _______________________________________
                                      James M. Campbell (BBO #541882)
                                      Jacob J. Lantry (BBO #690452)
                                      One Constitution Wharf, Suite 310
                                      Boston, MA 02129
                                      Tel: (617) 241-3000
                                      Fax: (617) 241-5115




                                CERTIFICATE OF SERVICE

        On June 12, 2019, I, Jacob J. Lantry, filed electronically and served by mail on anyone
unable to accept electronic filing the foregoing document. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

       James A. Swartz, Esq.
       Alan L. Cantor, Esq.
       Swartz & Swartz, PC
       10 Marshall Street
       Boston, MA 02108

                                      /s/ Jacob J. Lantry______
                                      Jacob J. Lantry




                                                2
